      Case 1:11-cv-01015-CCC-LT Document 38 Filed 08/23/21 Page 1 of 1




              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

EMANON SHANNON,                        :      Civil No.: 1:11-CV-01015
                                       :
             Petitioner,               :      (Judge Conner)
                                       :
      v.                               :      (Magistrate Judge Schwab)
                                       :
                                       :
JEFFERY N. DILLMAN, et. al,            :
                                       :
             Respondents.              :


                                  ORDER
                                August 23, 2021

      Upon consideration of the parties’ fifth joint report (doc. 37) concerning the

status of settlement discussions and a request for additional time to obtain consents,

IT IS ORDERED that the request is GRANTED. The parties shall file another joint

status report on or before September 23, 2021.




                                              S/Susan E. Schwab
                                              Susan E. Schwab
                                              United States Magistrate Judge
